IN THE
                         TENTH COURT OF APPEALS

                                  No. 10-18-00370-CR

FLOYD AARON BOWMAN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 87th District Court
                               Leon County, Texas
                            Trial Court No. 17-0152CR


                          MEMORANDUM OPINION


      A jury convicted Floyd Aaron Bowman of the offense of sexual assault of a child

and assessed his punishment at twenty years’ imprisonment and a $10,000 fine. This

appeal ensued. In one issue, Bowman argues that the evidence is insufficient to support

his conviction. We will affirm.
       The Court of Criminal Appeals has defined our standard of review of

a sufficiency issue as follows:

       When addressing a challenge to the sufficiency of the evidence, we consider
       whether, after viewing all of the evidence in the light most favorable to the
       verdict, any rational trier of fact could have found the essential elements of
       the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
       99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
       Crim. App. 2017). This standard requires the appellate court to defer “to the
       responsibility of the trier of fact fairly to resolve conflicts in the testimony,
       to weigh the evidence, and to draw reasonable inferences from basic facts
       to ultimate facts.” Jackson, 443 U.S. at 319. We may not re-weigh the
       evidence or substitute our judgment for that of the factfinder. Williams v.
       State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court conducting a
       sufficiency review must not engage in a “divide and conquer” strategy but
       must consider the cumulative force of all the evidence. Villa, 514 S.W.3d at
       232. Although juries may not speculate about the meaning of facts or
       evidence, juries are permitted to draw any reasonable inferences from the
       facts so long as each inference is supported by the evidence presented at
       trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016) (citing Jackson,
       443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.
       2007). We presume that the factfinder resolved any conflicting inferences
       from the evidence in favor of the verdict, and we defer to that resolution.
       Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because
       the jurors are the exclusive judges of the facts, the credibility of the
       witnesses, and the weight to be given to the testimony. Brooks v. State, 323
       S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct evidence and circumstantial
       evidence are equally probative, and circumstantial evidence alone may be
       sufficient to uphold a conviction so long as the cumulative force of all the
       incriminating circumstances is sufficient to support the conviction. Ramsey
       v. State, 473 S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at
       13.

       We measure whether the evidence presented at trial was sufficient to
       support a conviction by comparing it to “the elements of the offense as
       defined by the hypothetically correct jury charge for the case.” Malik v. State,
       953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically correct jury
       charge is one that “accurately sets out the law, is authorized by the
       indictment, does not unnecessarily increase the State's burden of proof or
Bowman v. State                                                                            Page 2
       unnecessarily restrict the State's theories of liability, and adequately
       describes the particular offense for which the defendant was tried.” Id.; see
       also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law
       as authorized by the indictment” includes the statutory elements of the
       offense and those elements as modified by the indictment. Daugherty, 387
       S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

       As limited by the indictment, a person commits the offense of sexual assault of a

child if the person intentionally or knowingly causes the penetration of the sexual organ

of a child, who was then and there younger than seventeen years of age, by the person’s

sexual organ. TEX. PENAL CODE ANN. § 22.011.

       Bowman argues that there was no evidence of intent because Bowman’s acts, if

any, were involuntary and because Bowman lacked the requisite mens rea.

       A jury may infer intent or knowledge from any fact that tends to prove its

existence, including the acts, words, or conduct of the accused, and the method of

committing the crime. Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002); Allen v.

State, 478 S.W.2d 946, 947 (Tex. Crim. App. 1972). Mental culpability is of such a nature

that it generally must be inferred from the circumstances under which a prohibited act

occurs. Smith v. State, 965 S.W.2d 509, 518 (Tex. Crim. App. 1998). Intent is a question of

fact to be determined by the trier of facts from all the facts and circumstances in

evidence. Hemphill v. State, 505 S.W.2d 560, 562 (Tex. Crim. App. 1974).

       Trial testimony revealed that DNR came to live with Bowman, his wife, and their

three children in February 2015 when DNR was fourteen years of age. Bowman and his
Bowman v. State                                                                        Page 3
wife separated in March 2016 when his wife and children moved out of the family home.

After the separation Bowman and DNR continued to live in the home together.

       DNR testified that she did not want Bowman prosecuted and that he was the father

of her two daughters, HR and JR. The first daughter, HR, was born when DNR was under

the age of seventeen. DNR testified she was fifteen years old the first time she and

Bowman had sex and as a result of that encounter, she became pregnant and gave birth

to their daughter HR. DNR testified that on her fifteenth birthday in January 2016 she

saw Bowman stumble into a bedroom and added that Bowman “was completely out of

it, the way he was acting.” DNR went into the bedroom to check on Bowman and that is

when they had sex. DNR acknowledged that she and Bowman first kissed on the night

they had sex for the first time. DNR testified that Bowman was intoxicated and “stone-

cold out” while having sex. DNR testified she and Bowman did not have sex again until

shortly after her seventeenth birthday and as a result of that encounter, she got pregnant

with her second daughter, JR. The record is unclear as to when DNR moved out of

Bowman’s house, but DNR testified she, her mother, and HR moved back in with

Bowman in late September or early October 2017. At that time DNR described their

relationship as co-parenting.

       Investigator Craft testified that Bowman’s wife had seen text messages and emails

that caused her to be concerned that Bowman was having inappropriate relations with




Bowman v. State                                                                     Page 4
DNR. Craft testified that, while investigating the case, he interviewed DNR and testified

that DNR initially denied knowing who the father of HR was.

       Bowman testified that he did not recall having sex with DNR on the occasion made

the basis of this criminal charge. He added that he did not know that the first daughter

was his child until receiving the DNA results. Bowman stipulated that he is the father

and DNR is the mother of HR.

       In this case the evidence that Bowman had sex with DNR is undisputed.

Furthermore, the fact that DNR gave birth to HR while under the age of seventeen and

HR was confirmed by DNA testing to be Bowman’s child is undisputed. Bowman

stipulated he is the father of the child. The only question presented on appeal is whether

he was so intoxicated at the time of the act that he was incapable of forming the requisite

intent. The victim testified Bowman was passed out. The victim also testified that she

did not want Bowman prosecuted because she now had two children that he had

fathered. The jury clearly chose to disbelieve her testimony that he was passed out at the

time he was having sex with her. Thus, the question is whether the jury could infer from

the fact of the completed act that he participated in it for the sexual gratification of either

of them. A jury is entitled to judge the credibility of the witnesses and can choose to

believe all, some, or none of the testimony. Chambers v. State, 805 S.W.2d 459, 461 (Tex.

Crim. App. 1991). The jury could have inferred intent from testimony of the investigator

that Bowman’s wife had concerns of inappropriate relations between DNR and Bowman


Bowman v. State                                                                          Page 5
after seeing the text messages and emails. Furthermore, Bowman and DNR had a

consensual sexual encounter shortly after DNR turned seventeen years of age. As the

reviewing court, we “should not substantially intrude upon the jury’s role as the sole

judge of the weight and credibility of witness testimony.” Vasquez v. State, 67 S.W.3d 229,

236 (Tex. Crim. App. 2002). Based on all the facts and circumstances, we cannot say that

inference is not reasonable.

         Viewing the evidence in the light most favorable to the verdict, we decide that the

evidence presented to the jury, along with reasonable inferences therefrom, was sufficient

to support a finding beyond a reasonable doubt that Bowman was guilty of the offense

as alleged in the indictment.

         We therefore overrule Bowman’s sole issue and affirm the judgment of the trial

court.




                                                  MATT JOHNSON
                                                  Justice

Before Chief Justice Gray
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed March 3, 2021
Do not publish
[CR25]




Bowman v. State                                                                       Page 6